Citation Nr: 0314150	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-13 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from November 1967 to 
September 1969 and from January 1980 to December 1983.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The case was remanded from 
the Board to the RO in March 2001 for additional development 
of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record contains verification of a stressor event to 
which the veteran was exposed during his military service.

3.  The veteran has been diagnosed as suffering from PTSD as 
a result of a verified stressor that he experienced in 
Vietnam.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding complaints, 
clinical findings or diagnoses of a psychiatric disability to 
include PTSD.

The veteran filed a claim of service connection for PTSD in 
August 1997.

Service personnel records show that the veteran served in 
Vietnam from November 1968 to July 1969.

An October 2000 statement from a service comrade indicates 
that the comrade served with the veteran in Vietnam.  In 
February 1969, the service comrade indicated that he received 
shrapnel wounds to the head and chest.  The veteran witnessed 
blood gushing from the top of the comrade's head.  The 
veteran and the service comrade were from the same hometown 
and they reportedly had remained close during the time that 
they were in Vietnam together.  

By administrative decision dated in September 2002, it was 
indicated that military records showed that the veteran was 
assigned to HHC 2nd Battalion 9th Infantry Division from 
November 29, 1968 to July 29, 1969.  It was noted that the 
claims folder of a service comrade (who provided the above 
reported October 2000 statement) showed that he was assigned 
to HHC 2nd Battalion 9th Infantry Division from January to 
November 1969.  The service comrade was granted service 
connection in January 1971 for shell fragment wounds of the 
chest which verified the veteran's reported stressor.  
Accordingly, it was determined that the wounding of a service 
comrade was thereby a confirmed stressor.

On VA psychiatric examination in May 2003, it was noted that 
the veteran served as an infantry unit cook in Vietnam.  He 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal and a Bronze Star 
Medal.  The veteran indicated that his most stressful 
incident was when he found a service comrade who had been 
injured.  The comrade was bleeding profusely.  The veteran 
reported suffering from disturbing nightmares about the war.  
He tried to avoid conversations about the war.  He also tried 
to avoid crowded or heavily congested places.  The veteran 
suffered from disturbed sleep, he had significant 
irritability and that he suffered from angry outbursts.  

On examination, the veteran's reports of events in Vietnam 
appeared to be mostly quite credible and events seemed to be 
consistent with his previous reports.  Psychometric testing 
results showed a severe level of disturbance.  It was 
concluded that a diagnosis of PTSD was supported.  It was 
noted that the verified stressor event of having witnessed a 
service comrade being injured appeared to be contributing to 
his PTSD symptoms.  Medical conclusions previously drawn 
relative to the question of whether a diagnosis of PTSD was 
warranted were variable ranging from PTSD being ruled out, to 
a marginal diagnosis of PTSD to a definite diagnosis of PTSD.  
The methodology used during the current examination appeared 
to present a more authentic expression from the veteran in 
the opinion of the examiner.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The three requirements therefore for a diagnosis of PTSD are 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

If the claimant did not engage in combat with the enemy, or 
the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, it was determined by administrative decision 
dated in September 2002 that the veteran's claimed stressor 
of having witnessed the wounding of a service comrade had 
been confirmed through service personnel records.  

When the veteran was afforded a VA psychiatric examination in 
May 2003, it was noted that the veteran's reports of events 
in Vietnam seemed to be mostly quite credible.  Psychological 
testing showed a severe level of disturbance.  Most 
importantly, the examiner indicated that the veteran's 
verified stressor of having witnessed a service comrade being 
wounded appeared to be contributing to his PTSD 
symptomatology.  Based on a review of the veteran's claims 
folder, the administration of psychological testing and the 
current examination, the examiner rendered a diagnosis of 
PTSD based on the veteran's confirmed stressor event.   

In view of the above, the Board finds that the provisions of 
38 C.F.R. § 3.304 have been met.  Accordingly, the evidence 
supports the veteran's claim of entitlement to service 
connection for PTSD.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the issue on appeal is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights regardless of whether there have been any 
deficiencies in the development of this issue in terms of 
adjudicative compliance with the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

